Citation Nr: 1210188	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for porphyria cutanea tarda.  

3.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded in August 2008.  A review of the record shows that the RO has complied with all remand instructions to the extent possible with respect to the porphyria cutanea tarda and erectile dysfunction claims.  Stegall v. West, 11 Vet. App. 268 (1998).  A Veterans Claims Assistance Act (VCAA) letter with regard to the erectile dysfunction issue was provided to the Veteran in September 2008.  The Veteran's VA outpatient treatment records were obtained.  The Veteran underwent VA examinations in July 2010 and September 2010.  The Veteran and his representative were provided with a Supplemental Statement of the Case (SSOC) in September 2010.  

In September 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.  

In May 2011, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

The issues of entitlement to service connection for diabetic retinopathy and porphyria cutanea tarda are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case, because the Veteran has not asserted any prejudice.

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the appellant was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative then asked questions to obtain information relating to the issue from the appellant.  In addition, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the hearing constitutes harmless error. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA and private medical records, as well as Social Security Administration (SSA) records.  The Veteran's VA examination reports dated in July 2004, July 2010, and September 2010 are on file.  The July 2004 VA examination is inadequate for rating purposes because the Veteran's genitalia was not examined at that time.  However, the July 2010 examination report with September 2010 addendum is fully adequate and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the July 2010 examination report with September 2010 addendum contains the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that the VA examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the July 2010 examination report with September 2010 addendum to be sufficient and adequate for rating purposes.  The Board notes that the Veteran's representative has alleged that the Veteran's July 2010 VA examination was inadequate because the examiner did not review the Veteran's claims file, the examination was cursory, and the examination was not conducted by a specialist.  However, the examiner reviewed the Veteran's claims file in September 2010 and the examination is adequate because it addressed the rating criteria and the Veteran's symptoms and provides sufficient information on which to rate the claim.

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued (nor does the evidence show) any notice deficiency, or that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). Therefore, the Board finds that duty to notify and duty to assist have been satisfied.

Criteria & Analysis

A February 2005 rating decision granted service connection for erectile dysfunction and assigned a noncompensable disability rating under Diagnostic Code 7522 effective September 12, 2003.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's erectile dysfunction is rated as noncompensable disabling under Diagnostic Code 7522, which provides for a single 20 percent rating when the evidence shows deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  Where the Rating Schedule does not provide for a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011). 

The Veteran reported erectile dysfunction for two years at the July 2004 VA examination.  

The Veteran underwent another VA examination in July 2010.  The Veteran's claims file was not reviewed.  He reported the onset of erectile dysfunction around 2000.  He stated that he occasionally woke up with an erection.  He reported diseases affecting sexual function including atherosclerosis medications, hypertension, and diabetes.  He stated that vaginal penetration was not possible.  He reported treatment with Levitra, which was partially effective.  

Upon physical examination, there was no deformity of the penis.  There was mild balanitis of the foreskin.  The testicles, epididymis, and spermatic cords were normal.  There was no hernia.  The digital rectal examination was normal.  The prostate was normal.  The examiner diagnosed erectile dysfunction.  

In September 2010, the claims file was made available and reviewed.  The examiner made no revision to the diagnosis or status of erectile dysfunction.  

Thus, the objective medical evidence does not show deformity of the penis associated with the Veteran's erectile dysfunction.  For these reasons, the evidence does not support the assignment of a compensable rating for erectile dysfunction.  The Board notes that the Veteran is in receipt of Special Monthly Compensation based on loss of use of a creative organ.

Extraschedular Consideration 

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular rating in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's erectile dysfunction disability.  Marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  As noted above, the Veteran is currently receiving Special Monthly Compensation for loss of use of a creative organ.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to an initial compensable rating for service-connected erectile dysfunction is denied.  


REMAND

The August 2008 Remand instructed the RO to provide the Veteran with a VCAA letter addressing the issue of secondary service connection for diabetic retinopathy.  The Veteran was provided with a VCAA letter in September 2008.  However, the letter did not address the issue of secondary service connection for diabetic retinopathy.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Veteran should be provided with a VA examination for his diabetic retinopathy claim.  VA treatment notes and examinations dated September 25, 2003, July 21, 2004, and January 23, 2007 all determined that the Veteran did not have any diabetic retinopathy.  However, entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's representative has asserted that the Veteran was diagnosed with diabetic retinopathy in 2007.  A new examination should be scheduled to determine if the Veteran currently has retinopathy that was caused or aggravated by his service connected diabetes.

The August 2008 Remand instructed the RO to schedule the Veteran for a VA skin examination.  The RO duly afforded the Veteran a VA skin examination in July 2010 with a September 2010 addendum, but the examiner opined that it is less likely than not that the Veteran has porphyria cutanea tarda.  However, VA outpatient treatment records dated in May 2011 reflect that the Veteran was assessed with porphyria cutanea tarda.  The Board recognizes that certain skin disorders by their nature may fluctuate with periods of flare-up and remission.  Under the circumstances, further VA examination is appropriate.  The Board stresses that the Veteran's cooperation in coordinating a VA skin examination during a time of flare-up of his claimed skin disability is essential in allowing a medical examiner to ascertain the nature and cause of such disorder.

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  A VCAA letter addressing the issue of secondary service connection for diabetic retinopathy must be provided to the Veteran, with a copy to his representative. 

2.  Obtain all records for the Veteran from the VA North Texas Health Care System dated from October 2009 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

3.  The Veteran should be provided a VA examination to determine if he has diabetic retinopathy, or any retinopathy that was caused or aggravated by his service-connected diabetes.  All necessary tests should be conducted.  If retinopathy is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's retinopathy was caused or aggravated by his diabetes.  A complete rationale must be provided for any opinion offered.

4.  The RO should coordinate with the Veteran to have the Veteran undergo a VA skin examination at the time of a flare-up of his porphyria cutanea tarda.  The claims file should be made available to the examiner for review.  After examination of the Veteran and review of all pertinent medical records, the examiner should indicate whether the Veteran has porphyria cutanea tarda, and, if so, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's porphyria cutanea tarda is related to the Veteran's military service, to include in-service exposure to herbicides.  A complete rationale must be provided for any opinion offered.
 
4.  When the above development has been completed, readjudicate the issues of entitlement to service connection for diabetic retinopathy, and porphyria cutanea tarda.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


